Order entered December 5, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01215-CV

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                              V.

                            PATRICK DAUGHERTY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-04005

                                          ORDER
       Before the Court is the Dallas County District Clerk’s request for a thirty-day extension

of time to file the clerk’s record. The District Clerk’s request is GRANTED. The clerk’s record

in this case shall be filed within THIRTY DAYS of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE